COMBINED PROXY STATEMENT AND PROSPECTUS FOR THE REORGANIZATION OF Lou Holland Growth Fund a series of Forum Funds Three Canal Plaza, Suite 600 Portland, Maine 04101 (800) 295-9779 INTO American Beacon Holland Large Cap Growth Fund a series of American Beacon Funds 4151 Amon Carter Boulevard, MD 2450 Fort Worth, Texas 76155 (800)967-9009 And STATEMENT OF ADDITIONAL INFORMATION TO COMBINED PROXY STATEMENT AND PROSPECTUS January 18, 2012 FORUM FUNDS Lou Holland Growth Fund Three Canal Plaza, Suite 600 Portland, Maine 04101 January 18, 2012 To the Shareholders: We are pleased to announce that the Lou Holland Growth Fund (the “Lou Holland Fund”), a series of the Forum Funds (the “Trust”), is proposing to reorganize into the American Beacon Holland Large Cap Growth Fund (the “AB Fund”), a newly created series of American Beacon Funds (the “AB Trust”).The AB Fund is designed to be similar from an investment perspective to the Lou Holland Fund. A Special Meeting of Shareholders of the Lou Holland Fund is to be held at 10:00 a.m. Eastern time on Wednesday, March 7, 2012, at Three Canal Plaza, Suite 600, Portland, Maine 04101, where you will be asked to vote on the proposal to reorganize the Lou Holland Fund into the AB Fund.A Combined Proxy Statement and Prospectus (the “Proxy Statement”) regarding the meeting, a proxy card for your vote at the meeting and a postage-prepaid envelope in which to return your proxy card are enclosed. The primary purpose of the reorganization transaction (the “Reorganization”) is to move the Lou Holland Fund to the American Beacon Family of Funds.The Reorganization will lodge management oversight responsibility for the Lou Holland Fund with American Beacon Advisors, Inc. (the “Manager”) while retaining Holland Capital Management LLC (“Holland Capital”) as the sub-adviser to the AB Fund.The Manager is an experienced provider of investment advisory services to institutional and retail investors, with over $16 billion mutual fund and $42 billion overall assets under management, as of November 30, 2011.Since 1986, the Manager has offered a variety of services and products, including corporate cash management, separate account management, and mutual funds.The Reorganization has the potential to expand the Lou Holland Fund’s presence in more distribution channels, increase its asset base and lower operating expenses as a percentage of assets. By engaging Holland Capital as the sub-adviser (the “Sub-Adviser”) to the AB Fund, the Manager will provide continuity of the portfolio management team that has been responsible for the Lou Holland Fund’s performance record since its inception in 1996.The portfolio managers of the Sub-Adviser who are primarily responsible for the day-to-day portfolio management of the Lou Holland Fund will remain the same. The Reorganization will result in a decrease in the overall gross and net expense ratio during the first two years and a decrease in the advisory fees payable by the AB Fund as compared to the expenses and advisory fees that are currently paid by the Lou Holland Fund. If Lou Holland Fund shareholders approve the Reorganization, it will take effect on or about March 23, 2012.At that time, the Lou Holland Fund Investor Shares, Institutional Shares and A Shares you currently own would, in effect, be exchanged on a tax-free basis for, respectively, Investor Class, Institutional Class and A Class shares of the AB Fund with the same aggregate value, as follows: Lou Holland Fund à American Beacon Holland Large Cap Growth Fund Investor Shares à Investor Class shares Institutional Shares à Institutional Class shares A Shares à A Class shares No sales loads, commissions or other transactional fees will be imposed on shareholders in connection with the tax-free exchange of their shares. The Board of Trustees of the Trust unanimously recommends that the shareholders of the Lou Holland Fund vote in favor of the proposed Reorganization. Detailed information about the proposal is contained in the enclosed materials.Whether or not you plan to attend the meeting in person, we need your vote.Once you have decided how you will vote, please promptly complete, sign, date and return the enclosed proxy card or vote by telephone or internet.If you have any questions regarding the proposal to be voted on, please do not hesitate to call (877) 216-4277. Your vote is very important to us. Thank you for your response and for your continued investment in the Lou Holland Growth Fund. Respectfully, /s/ Monica L. Walker Monica L. Walker President Holland Capital Management LLC FORUM FUNDS Lou Holland Growth Fund Three Canal Plaza, Suite 600 Portland, Maine 04101 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD MARCH 7, 2012. To the Shareholders of the Lou Holland Growth Fund: NOTICE IS HEREBY GIVEN that a Special Meeting of Shareholders (the “Special Meeting”) of the Lou Holland Growth Fund (the “Lou Holland Fund”), a series of the Forum Funds (the “Trust”), is to be held at 10:00 a.m. Eastern time on Wednesday, March 7, 2012, at Three Canal Plaza, Suite 600, Portland, Maine 04101. The Special Meeting is being held to consider an Agreement and Plan of Reorganization and Termination (the “Plan”) providing for the transfer of all of the assets of the Lou Holland Fund to the American Beacon Holland Large Cap Growth Fund (the “AB Fund”), a newly created series of American Beacon Funds (the “AB Trust”).The transfer effectively would be (a) an exchange of your Investor Shares, Institutional Shares and A Shares for, respectively, Investor Class, Institutional Class and A Class shares of the AB Fund, which would be distributed pro rata by the Lou Holland Fund to the holders of its shares in complete liquidation of the Lou Holland Fund, and (b)the AB Fund’s assumption of all of the liabilities of the Lou Holland Fund, as follows: Lou Holland Growth Fund à American Beacon Holland Large Cap Growth Fund Investor Shares à Investor Class shares Institutional Shares à Institutional Class shares A Shares à A Class shares Those present and the appointed proxies also will transact such other business, if any, as may properly come before the Special Meeting or any adjournments or postponements thereof. Holders of record of the shares of beneficial interest in the Lou Holland Fund as of the close of business on January 11, 2012 are entitled to vote at the Special Meeting or any adjournments or postponements thereof. If the necessary quorum to transact business or the vote required to approve any proposal is not obtained at the Special Meeting or if quorum is obtained but sufficient votes required to approve the Plan are not obtained, the persons named as proxies on the enclosed proxy card may propose one or more adjournments of the Special Meeting to permit, in accordance with applicable law, further solicitation of proxies with respect to the proposal. The persons designated as proxies may use their discretionary authority to vote as instructed by management of the Lou Holland Fund on questions of adjournment and on any other proposals raised at the Special Meeting to the extent permitted by the proxy rules of the Securities and Exchange Commission (the “SEC”), including proposals for which timely notice was not received, as set forth in the SEC’s proxy rules. By order of the Board of Trustees, /s/ Lina Bhatnagar Lina Bhatnagar, Secretary January 18, 2012 IMPORTANT — We urge you to sign and date the enclosed proxy card and return it in the enclosed addressed envelope, which requires no postage and is intended for your convenience. You also may vote through the internet, by visiting the website address on your proxy card, or by telephone, by using the toll-free number on your proxy card. Your prompt vote may save the Lou Holland Fund the necessity of further solicitations to ensure a quorum at the Special Meeting. If you can attend the Special Meeting and wish to vote your shares in person at that time, you will be able to do so. FORUM FUNDS Lou Holland Growth Fund Three Canal Plaza, Suite 600 Portland, Maine 04101 QUESTIONS AND ANSWERS YOUR VOTE IS VERY IMPORTANT! Dated: January 18, 2012 Question:What is this document and why did you send it to me? Answer:The attached document is a proxy statement for the Lou Holland Growth Fund (the “Lou Holland Fund”), a series of the Forum Funds (the “Trust”), and a prospectus for the Investor Class, Institutional Class and A Class shares of a newly created series of the American Beacon Funds (the “AB Trust”), the American Beacon Holland Large Cap Growth Fund (the “AB Fund”).The purposes of this Combined Proxy Statement and Prospectus (the “Proxy Statement”) are to (1) solicit votes from shareholders of the Lou Holland Fund to approve the proposed reorganization of the Lou Holland Fund into the AB Fund (the “Reorganization”) as described in the Agreement and Plan of Reorganization and Termination between the Trust and the AB Trust (the “Plan”) and (2)provide information regarding the Investor Class, Institutional Class and A Class shares of the AB Fund. The Proxy Statement contains information that shareholders of the Lou Holland Fund should know before voting on the Reorganization.The Proxy Statement should be retained for future reference. Question:What is the purpose of the Reorganization? Answer:The primary purpose of the Reorganization is to move the Lou Holland Fund to the American Beacon Family of Funds.Reconstituting the Lou Holland Fund as a series of the AB Trust has the potential to (a) expand the Lou Holland Fund’s presence in more distribution channels, (b) increase its asset base, and (c) lower operating expenses as a percentage of assets. Holland Capital Management LLC (“Holland Capital”), the current adviser to the Lou Holland Fund, recommends that the Lou Holland Fund be reorganized as a series of the AB Trust. Question:How will the Reorganization work? Answer:In order to reconstitute the Lou Holland Fund as a series of the AB Trust, a similar fund, referred to as the “AB Fund,” has been created as a new series of the AB Trust.If shareholders of the Lou Holland Fund approve the Plan, the Lou Holland Fund will transfer all of its assets to the AB Fund in return for shares of the AB Fund and the AB Fund’s assumption of the Lou Holland Fund’s liabilities.The Lou Holland Fund will then distribute the shares it receives from the AB Fund to shareholders.Existing shareholders of the Lou Holland Fund’s Investor Shares, Institutional Shares and A Shares will become shareholders of the AB Fund’s Investor Class, Institutional Class and A Class shares, respectively, and immediately after the Reorganization each shareholder will hold the same number of Investor Class, Institutional Class and A Class shares of the AB Fund, with the same net asset value per share and total value, as the Investor Shares, Institutional Shares and A Shares of the Lou Holland Fund that the shareholder held immediately prior to the Reorganization.Subsequently, the Lou Holland Fund will be liquidated. Please refer to the Proxy Statement for a detailed explanation of the proposal.If the Plan is approved by shareholders of the Lou Holland Fund at the Special Meeting of Shareholders (the “Special Meeting”), the Reorganization presently is expected to be effective on or about March 23, 2012. Question:How will the Reorganization affect me as a shareholder? Answer:You will become a shareholder of the AB Fund.The shares of the AB Fund that you receive will have a total net asset value equal to the total net asset value of the shares you hold in the Lou Holland Fund as of the closing date of the Reorganization.The Reorganization will not affect the value of your investment at the time of the Reorganization. The Reorganization is expected to be tax-free to the Lou Holland Fund and its shareholders. The Reorganization will lodge management oversight responsibility for the Lou Holland Fund from Holland Capital to American Beacon Advisors, Inc. (the “Manager”).By engaging Holland Capital (the “Sub-Adviser”), the current adviser to the Lou Holland Fund, the Manager will provide continuity of the portfolio management team that has been responsible for the Lou Holland Fund’s performance record since the inception of the Lou Holland Fund in 1996.The portfolio managers of the Sub-Adviser who are primarily responsible for the day-to-day portfolio management of the Lou Holland Fund will remain the same.The investment objective and strategies of the AB Fund will be similar to those of the Lou Holland Fund.Unlike the Lou Holland Fund, which invests primarily in common stocks of mid- to large-capitalization growth companies, the AB Fund, under normal market conditions, will invest at least 80% of its net assets (plus the amount of any borrowing for investment purposes) in stocks of large market capitalization companies at the time of purchase.Although this policy is similar to the Lou Holland Fund’s current strategy, the AB Fund is required to adopt an 80% policy because the AB Fund’s name contains the term “Large Cap”.In addition, the AB Fund may invest cash balances in money market funds and also may purchase and sell futures contracts to gain market exposure on cash balances or to reduce market exposure in anticipation of liquidity needs. The AB Fund’s investment limitations are substantially similar to those of the Lou Holland Fund; however, the investment limitations have been updated by the AB Fund to align with the limitations with those of funds in the AB Fund complex. The Manager also will provide continuity of the other services currently provided to the Lou Holland Fund.Foreside Fund Services, LLC (“Foreside”), which currently serves as the distributor and principal underwriter of the Lou Holland Fund’s shares also will serve as the distributor and principal underwriter of the AB Fund.Additionally, the Manager will engage Foreside to provide sub-administrative services in connection with the marketing and distribution of shares of the AB Fund.Union Bank, N.A. currently provides custodian services for the Lou Holland Fund and Atlantic Fund Administration currently provides administration services for the Lou Holland Fund.The AB Fund will engage State Street Bank and Trust Company (“State Street”) as custodian and accounting agent and Boston Financial Data Services, a State Street affiliate, as transfer agent. The Manager will provide administration services for the AB Fund. The Reorganization will move the assets of the Lou Holland Fund from the Trust, which is a Delaware statutory trust, to the AB Fund, a series of the AB Trust, which is a Massachusetts business trust.As a result of the Reorganization, the AB Fund will operate under the supervision of the AB Trust’s Board of Trustees.Please refer to the section in the Proxy Statement entitled “Comparison of Forms of Organization and Shareholder Rights” for more information about the differences between the Trust and the AB Trust. 2 Question:Who will manage the AB Fund? Answer:The Manager will be responsible for overseeing the management of the AB Fund, and the portfolio managers of the Sub-Adviser who are primarily responsible for the day-to-day portfolio management of the Lou Holland Fund will continue to manage the portfolio of the AB Fund. The Manager is an experienced provider of investment advisory services to institutional and retail investors, with over $16 billion mutual fund and $42 billion overall assets under management, as of November 30, 2011.Since 1986, the Manager has offered a variety of services and products, including corporate cash management, separate account management, and mutual funds.The Manager serves retail clients as well as defined benefit plans, defined contribution plans, foundations, endowments, corporations, and other institutional investors. There are currently 21 series of the AB Trust. The American Beacon Family of Funds advised by the Manager currently includes international and domestic equity portfolios spanning a variety of longer-range investment strategies through balanced portfolios, as well as short-term investment options such as bond funds and money market funds. The Sub-Adviser is a 100% employee-owned Delaware limited liability company. The Sub-Adviser was established in 1991 and had approximately $2.4 billion of assets under management as of December 31, 2011. Question:How will the Reorganization affect the fees and expenses I pay as a shareholder of the Lou Holland Fund? Answer:The Reorganization will result in a decrease in the overall gross and net expense ratios and in a decrease in the advisory fees payable by the AB Fund over those expense ratios and advisory fees currently incurred by the Lou Holland Fund.The operating expenses of each of the Investor Shares, Institutional Shares and A Shares of the Lou Holland Fund based on its assets for the semi-annual period ended June 30, 2011 are 1.64%, 1.52% and 12.49%, respectively, of its average daily net assets before the cap on expenses.The projected total annual operating expenses for the Investor Class, Institutional Class and A Class shares of the AB Fund, based on the same asset levels, are 1.34%, 0.97% and 1.47%, respectively, of the AB Fund’s average daily net assets before the cap on expenses.The Manager has contractually agreed to cap AB Fund expenses through April 30, 2014, to the extent that total annual fund operating expenses of the Investor Class, Institutional Class and A Class shares exceed the annual rate of 1.27%, 0.89% and 1.39% excluding taxes, interest, portfolio transaction expenses and other extraordinary expenses. Question:Will the Reorganization result in any taxes? Answer:We expect that neither the Lou Holland Fund nor its shareholders will recognize any gain or loss for federal income tax purposes as a direct result of the Reorganization, and the Trust and the AB Trust expect to receive a tax opinion confirming this position. Shareholders should consult their tax adviser about possible state and local tax consequences of the Reorganization, if any, because the information about tax consequences in this document relates to the federal income tax consequences of the Reorganization only. 3 Question:Will I be charged a sales charge or contingent deferred sales charge (CDSC) as a result of the Reorganization? Answer:No sales loads, commissions or other transactional fees will be imposed on shareholders in connection with the Reorganization. Question:Why do I need to vote? Answer:Your vote is needed to ensure that a quorum and sufficient votes are present at the Special Meeting so that the proposal can be acted upon. Your immediate response on the enclosed Proxy Card will help prevent the need for any further solicitations for a shareholder vote, which will result in additional expenses.Your vote is very important to us regardless of the number of shares you own. Question:How does the Trust’s Board of Trustees recommend that I vote? Answer:After careful consideration and upon recommendation of Holland Capital, the Board of Trustees unanimously recommends that shareholders vote “FOR” the Plan. Question:Who is paying for expenses related to the Special Meeting and the Reorganization? Answer:The Manager and Holland Capital will pay all direct costs relating to the Reorganization, including the costs relating to the Special Meeting and the Proxy Statement.The Lou Holland Fund will not incur any expenses in connection with the Reorganization. Question:What will happen if the Plan is not approved by shareholders? Answer:If shareholders of the Lou Holland Fund do not approve the Plan, the Lou Holland Fund will not be reorganized into the AB Fund and the Board of Trustees will meet to consider other alternatives. Question:How do I vote my shares? Answer:You can vote your shares by mail, telephone or internet by following the instructions on the enclosed proxy card. Question:Who do I call if I have questions? Answer:If you have any questions about the proposal or the proxy card, please do not hesitate to call (877) 216-4277. 4 COMBINED PROXY STATEMENT AND PROSPECTUS January 18, 2012 FOR THE REORGANIZATION OF Lou Holland Growth Fund a series of Forum Funds Three Canal Plaza, Suite 600 Portland, Maine 04101 (800) 295-9779 INTO American Beacon Holland Large Cap Growth Fund a series of American Beacon Funds 4151 Amon Carter Boulevard, MD 2450 Fort Worth, Texas 76155 (800)967-9009 This Combined Proxy Statement and Prospectus (the “Proxy Statement”) is being sent to you in connection with the solicitation of proxies by the Board of Trustees (the “Board”) of the Forum Funds (the “Trust”) for use at a Special Meeting of Shareholders (the “Special Meeting”) of the Lou Holland Growth Fund, a series of the Trust (the “Lou Holland Fund”), managed by Holland Capital Management (“Holland Capital”), at the principal executive offices of the Trust located at Three Canal Plaza, Suite 600, Portland, Maine 04101, March 7, 2012, at 10:00 a.m. Eastern time.At the Special Meeting, shareholders of the Lou Holland Fund will be asked: 1.To approve an Agreement and Plan of Reorganization and Termination (the “Plan”) providing for the transfer of all of the assets of the Lou Holland Fund to the American Beacon Holland Large Cap Growth Fund (the “AB Fund”), a newly created series of American Beacon Funds (the “AB Trust”), in exchange for: (a)Investor Class shares, Institutional Class shares and A Class shares of the AB Fund equal in number and value to the Lou Holland Fund’s Investor Shares, Institutional Shares and A Shares, respectively, which will be distributed pro rata by the Lou Holland Fund to the holders of its shares in complete liquidation of the Lou Holland Fund as follows: Lou Holland Growth Fund à American Beacon Holland Large Cap Growth Fund Investor Shares à Investor Class shares Institutional Shares à Institutional Class shares A Shares à A Class shares (b)the AB Fund’s assumption of all of the liabilities of the Lou Holland Fund (collectively, the “Reorganization”); and 2.To transact any other business as may properly come before the Special Meeting or any adjournments thereof. The Lou Holland Fund is a series of the Trust, an open-end management investment company registered with the SEC and organized as a Delaware statutory trust.The AB Fund is a newly created series of the AB Trust, an open-end management investment company registered with the Securities and Exchange Commission (“SEC”) and organized as a Massachusetts business trust. This Proxy Statement sets forth the basic information you should know before voting on the proposal.You should read it and keep it for future reference.Additional information relating to the AB Fund and the Proxy Statement is set forth in the Statement of Additional Information to this Proxy Statement dated January 18, 2012, which is incorporated by reference into the Proxy Statement.Additional information about the AB Fund has been filed with the SEC and is available upon request and without charge by writing to the AB Fund or by calling (800) 658-5811.The Lou Holland Fund expects that the Proxy Statement will be mailed to shareholders on or about February The following documents have been filed with the SEC and are incorporated by this reference into this Proxy Statement, which means that these documents are considered legally to be part of the Proxy Statement: ● Statement of Additional Information to this Proxy Statement, dated January 18, 2012; ● Prospectus and Statement of Additional Information of the Lou Holland Fund, each dated May 1, 2011; and ● Semi-Annual Report to Shareholders of the Lou Holland Fund for the semi-annual period ended June 30, 2011 and Annual Report to Shareholders of the Lou Holland Fund for the fiscal year ended December 31, 2010. The Lou Holland Fund’s Prospectus dated May 1, 2011 and Annual Report to Shareholders for the fiscal year ended December 31, 2010, containing audited financial statements, have been previously mailed to shareholders.Copies of these documents are available upon request and without charge by writing to the Trust, through the internet at www.hollandcap.com/lhgf.html, or by calling (800) 295-9779. Because the AB Fund has not yet commenced operations as of the date of this Proxy Statement, no annual or semi-annual report is available for the AB Fund at this time. THE SEC HAS NOT APPROVED OR DISAPPROVED THESE SECURITIES NOR HAS IT PASSED ON THE ACCURACY OR ADEQUACY OF THIS PROXY STATEMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The shares offered by this Proxy Statement are not deposits or obligations of any bank, and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.An investment in the AB Fund involves investment risk, including the possible loss of principal. TABLE OF CONTENTS I. PROPOSAL – TO APPROVE THE AGREEMENT AND PLAN OF REORGANIZATION AND TERMINATION 1 A. OVERVIEW 1 B. REASONS FOR THE REORGANIZATION 1 C. BOARD CONSIDERATIONS 2 D. COMPARISON OF PRINCIPAL INVESTMENT OBJECTIVES, STRATEGIES AND POLICIES OF THE FUNDS 5 E. COMPARISON OF PRINCIPAL RISKS 10 F. COMPARISON OF THE FUNDS’ INVESTMENT RESTRICTIONS AND LIMITATIONS 11 G. COMPARISON OF FEES AND EXPENSES 18 H. PERFORMANCE INFORMATION 22 I. COMPARISON OF DISTRIBUTION AND PURCHASE, REDEMPTION AND EXCHANGE PROCEDURES 23 J. KEY INFORMATION ABOUT THE PROPOSAL 25 1. SUMMARY OF THE PROPOSED REORGANIZATION 25 2. DESCRIPTION OF THE AB FUND’S SHARES 27 3. FEDERAL INCOME TAX CONSEQUENCES 27 4. COMPARISON OF FORMS OF ORGANIZATION AND SHAREHOLDER RIGHTS 28 5. CAPITALIZATION 30 K. ADDITIONAL INFORMATION ABOUT THE AB FUND 30 1. INVESTMENT ADVISER AND SUB-ADVISER 30 2. OTHER SERVICE PROVIDERS 31 3. TAX CONSIDERATIONS 31 4. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES 31 II. VOTING INFORMATION 32 A. RECORD DATE, VOTING RIGHTS AND VOTE REQUIRED 32 B. HOW TO VOTE 32 C. PROXIES 32 D. QUORUM AND ADJOURNMENTS 33 E. EFFECT OF ABSTENTIONS AND BROKER “NON-VOTES” 33 F. SOLICITATION OF PROXIES 33 III. OTHER INFORMATION 34 A. OTHER BUSINESS 34 B. NEXT MEETING OF SHAREHOLDERS 34 C. LEGAL MATTERS 34 D. INFORMATION FILED WITH THE SEC 34 APPENDIX AFORM OF AGREEMENT AND PLAN OF REORGANIZATION AND TERMINATION A-1 APPENDIX BOWNERSHIP OF SHARES OF THE LOU HOLLAND FUND B-1 APPENDIX CVALUATION, PURCHASE, REDEMPTION AND TAX INFORMATION FOR THE AB FUND C-1 APPENDIX DFINANCIAL HIGHLIGHTS OF THE AB FUND D-1 I.PROPOSAL – TO APPROVE THE AGREEMENT AND PLAN OF REORGANIZATION AND TERMINATION A. OVERVIEW The Board, including all the Trustees who are not “interested persons,” as that term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”), of the Trust, proposes that the Lou Holland Fund reorganize into the AB Fund and that each Lou Holland Fund shareholder become a shareholder of the AB Fund, pursuant to the Plan, the form of which is attached to this Proxy Statement as Appendix A.The Board considered the Reorganization at its regularly scheduled meetings held on September 16, 2011 and December 16, 2011.The Board believes that the Reorganization is in the best interests of the Lou Holland Fund and its shareholders. In order to reorganize the Lou Holland Fund into a series of the AB Trust, a similar fund, referred to as the “AB Fund,” has been created as a new series of the AB Trust.If the shareholders of the Lou Holland Fund approve the Plan, the Reorganization will have three primary steps: *First, the Lou Holland Fund will transfer all of its assets to the AB Fund in exchange solely for Investor Class, Institutional Class and A Class shares of the AB Fund and the AB Fund’s assumption of all of the Lou Holland Fund’s liabilities; *Second, each holder of Lou Holland Fund shares will receive a pro rata distribution of the AB Fund’s Investor Class, Institutional Class and/or A Class Shares, as the case may be; and *Third, the Lou Holland Fund will be liquidated. Approval of the Plan will constitute approval of the transfer of the Lou Holland Fund’s assets, the assumption of its liabilities, the distribution of the AB Fund’s Investor Class, Institutional Class and A Class shares, and liquidation of the Lou Holland Fund.The Investor Class, Institutional Class and A Class shares issued in connection with the Reorganization will have an aggregate net asset value equal to the net value of the assets that the Lou Holland Fund transferred to the AB Fund, less the Lou Holland Fund’s liabilities that the AB Fund assumes.The value of a Lou Holland Fund shareholder’s account with the AB Fund immediately after the Reorganization will be the same as the value of such shareholder’s account with the Lou Holland Fund immediately prior to the Reorganization.No sales charge or fee of any kind will be charged to the Lou Holland Fund’s shareholders in connection with the Reorganization. The Trust believes that the Reorganization will constitute a tax-free transaction for federal income tax purposes.Therefore, shareholders should not recognize any gain or loss on their Lou Holland Fund shares for federal income tax purposes as a direct result of the Reorganization. The Trust and the AB Trust will receive an opinion from tax counsel to the AB Trust confirming such tax treatment. B. REASONS FOR THE REORGANIZATION The primary purpose of the Reorganization is to move the investment portfolio and shareholders presently associated with Lou Holland Fund to the American Beacon Family of Funds.Reconstituting the Lou Holland Fund as a series of American Beacon has the potential to expand the distribution network and increase the Lou Holland Fund’s assets, as the AB Trust has access to greater resources and distribution channels than does the Trust. 1 The Reorganization will lodge management oversight responsibility for the Lou Holland Fund with American Beacon Advisors, Inc. (the “Manager”) while retaining Holland Capital as the sub-adviser to the AB Fund.By engaging Holland Capital (the “Sub-Adviser”), the current adviser to the Lou Holland Fund, the Manager will provide continuity of the portfolio management team that has been responsible for the Lou Holland Fund’s performance record since the inception of the Lou Holland Fund in 1996.The portfolio managers of the Sub-Adviser who are primarily responsible for the day-to-day portfolio management of the Lou
